J. B. McPHERSON, District Judge.
I have gone carefully over the testimony in this case, and am unable to see how the questions in, dispute could have been withdrawn from the jury. Under the charge of the court they must have found: (1) That Marter, the plaintiff’s fellow servant, was not competent to do the work properly which the •defendant’s foreman permitted him to undertake; (2) that the defendant did not exercise reasonable care in the effort to ascertain Marter’s competency; and (3) that the plaintiff’s injury was directly due to Marter’s lack of skill. On each of these subjects I think there was sufficient evidence to require its submission.
The motions are refused, and an exception is sealed to the refusal of judgment notwithstanding the verdict.